Citation Nr: 1047224	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-26 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral plantar 
fasciitis, claimed as bilateral foot disorder, to include as 
secondary to service-connected residuals, low back injury, 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the Veteran testified at a personal hearing 
before the undersigned.  A copy of the transcript is of record. 

The issues of service connection for bilateral plantar fasciitis, 
claimed as bilateral foot disorder, and for tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The competent medical evidence establishes that the Veteran 
does not have bilateral hearing loss recognized as a disability 
for VA purposes.  




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty service, nor may it be presumed to have occurred 
during active duty.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(a), 
3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may be 
granted if manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).

Entitlement to service connection for impaired hearing is subject 
to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by 
VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  This regulation 
defines hearing loss disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 
(1993) (the threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels indicate some 
degree of hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against the grant of 
service connection for bilateral hearing loss.  

A review of the service treatment reports finds the Veteran's 
February 1973 enlistment Report of Medical Examination.  His 
hearing was tested and found to be within normal limits:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
n/a
5
LEFT
20
20
5
n/a
15

The service treatment records do not contain a complaint of 
hearing loss.  Though no separation Report of Physical 
Examination was found, the Veteran's hearing was tested in 
September 1977, about 6 months prior to his discharge.  The 
audiogram testing results, in graph form only, are of record.  
This graph was interpreted by the examiner of the June 2008 VA 
audio examination, who indicated the results showed normal 
hearing sensitivity, bilaterally, from 500 to 6000 HZ.

The earliest post-service treatment report of record that 
pertains to hearing is a January 2003 evaluation.  The Veteran 
complained of hearing loss and missing conversation.  For the 
history of present illness (HPI), the Veteran reported no loud 
noise exposure and no tinnitus.  There was no mention of his 
military service.  After a physical examination, the Veteran's 
hearing was tested.  The assessment was conductive hearing loss, 
due to middle ear disorder.  Another page of the report referred 
to an assessment of subjective tinnitus.  The Veteran was 
referred to a formal audiology test.  

In February 2003, the Veteran underwent a private audiology 
assessment.  The Veteran reported a suspicion of hearing loss for 
two to three years and occasional bilateral tinnitus for 10 
years.  Again the Veteran reported no significant history of 
noise trauma or exposure and again there was no reference to his 
military service.  The private assessment found bilateral very 
mild high frequency sensorineurial hearing loss (SNHL).  Speech 
discrimination ability was measured at 100 percent bilaterally.  

In October 2005 the Veteran complained again about hearing loss 
and tinnitus in the right ear.  The Veteran complained his 
hearing had worsened in the previous two years.  Again there was 
no mention of his military service.  After a physical 
examination, an audiogram was obtained and compared to his 2003 
results.  The private physician found left ear borderline-mild 
high frequency SNHL and the right ear had what the private 
physician assessed as severe high frequency SNHL.  An ordered 
magnetic resonance image (MRI) scan of the brain in October 2005 
found a normal examination.
In December 2007 the Veteran complained again about tinnitus and 
hearing loss.  The Veteran now reported noise exposure in the 
1970s while in the infantry and while working as a police officer 
driving a patrol car.  The physician assessed his left ear 
hearing within normal limits and found high frequency hearing 
loss in the right.

In June 2008 the Veteran was afforded a VA audio examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
25
35
LEFT
10
10
10
5
10

Speech audiometric revealed speech recognition ability of 100 
percent in the right ear and of 100 in the left ear.

The examiner found normal hearing at all frequencies in the left 
ear.  With respect to the left ear, in the most recent audiology 
report of June 2008, hearing loss for VA purposes was not shown.  
As left ear hearing loss is not shown, the appeal is denied.

Regarding the right ear, the examiner noted abnormal results with 
a mass dominated system suggestive of more medial middle-ear 
pathology.  The examiner recommended a medical follow-up to 
address the high frequency conductive component in the right ear.  
The diagnosis was constant tinnitus, right ear with conductive 
hearing loss on the right side.  After a review of the claims 
file and service treatment records, the examiner found normal 
hearing at entrance and discharge from service.  The examiner 
recommended a referral to an ear, nose, and throat (ENT) to 
determine etiology the etiology of the tinnitus and right ear 
conductive hearing loss, as it was possible with medical 
intervention, his symptoms could change.

In July 2008 the Veteran was afforded a VA ear disease 
examination.  This examiner also noted the Veteran's hearing was 
tested in 1973 and 1977 and results indicated no changes in 
hearing status while in service.  The examiner also reviewed the 
recent audio testing results that found no SNHL, but conductive 
hearing loss.  The examiner found the right sided conductive 
hearing loss developed quite recently, well after his military 
service.  Based on the Veteran's lack of SNHL on the right side, 
the examiner found no evidence he suffered enough acoustic trauma 
in service to have caused any hearing loss.  

As the examiner could not reach an opinion regarding the etiology 
of the Veteran's tinnitus, that issue is discussed below in the 
remand section. 

Further, while the July 2008 VA ear disease examiner noted the 
Veteran had conductive hearing loss, the June 2008 audiometric 
testing results are within what the VA considers to be normal 
hearing.  As there is no audio testing results to the contrary, 
the claim for right ear hearing loss is also denied.  

The Veteran is competent to allege that he experienced hearing 
problems while in service; however, his assertions are not 
credible.  The Veteran's statements are inconsistent with the 
objective evidence of record.  Both VA examiners noted the 
Veteran was tested in both 1973 and in 1977, at his enlistment 
and within 6 months of his separation from service, and the 
audiograms indicate no significant change in hearing.  Further, 
the earliest complaint of record regarding his hearing was in 
2003.  In the private evaluations in both 2003 and 2005 the 
Veteran did not report any noise exposure related to his service.  

Regarding the Veteran's continuity of symptomatology complaints, 
the Board acknowledges that the Veteran has contended, in 
essence, that his bilateral hearing loss has existed since his 
military service.  The Veteran is competent to state that his 
bilateral hearing loss and tinnitus developed due to exposure to 
acoustic trauma during his military service.  Additionally, the 
Board, is of course, aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.

However, the evidence weighs against the Veteran's claims in this 
regard.  Again, the record establishes that there is no objective 
medical evidence of record of a hearing loss disability or 
problems hearing during service or immediately thereafter.  See 
Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be 
medical evidence on file demonstrating a relationship between the 
Veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which a 
lay person's observations is competent).  The Veteran's service 
treatment records and the absence of post service treatment 
reports until many years after service substantiate this.  The 
absence of evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of the 
alleged fact.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, "evidence of a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the Veteran's health and medical treatment during and after 
military service."  Id. at 1333.  In addition, the record 
indicates that the Veteran filed a claim for other disabilities 
in March 1978 and for an increased evaluation in December 2005 
and did not at either time indicate that he had a problem with 
hearing loss or make a claim for that disability.

Given the service treatment records, which reflect normal 
findings of the Veteran's hearing upon discharge, the absence of 
complaint or treatment until decades after service, and the 
absence of any medical evidence relating the Veteran's symptoms 
to service, and hearing that is considered normal for VA 
purposes, the Board finds that the evidence weighs against the 
Veteran's claims.  

Accordingly for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of service 
connection for hearing loss, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, or any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court 
held that VA must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2006.  In the May 2006 letter, VA informed 
the Veteran that in order to substantiate a claim for service 
connection, the evidence needed to show he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had a duty to 
obtain any records held by any federal agency.  It also informed 
him that on his behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the May 
2006 VCAA letter to the Veteran did not include the type of 
evidence necessary to establish a disability rating and effective 
date for the disability on appeal. However, as service connection 
already has been denied, the issue is moot.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has obtained the Veteran's service treatment records.  The 
Veteran was also provided both a VA audio examination as well as 
a VA ear disease examination in connection with his service 
connection claim.  The examiners reviewed the Veteran's medical 
history, recorded pertinent examination findings, and provided 
conclusions with supportive rationale.  The Board finds that the 
VA examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

The Veteran was afforded a VA feet examination in June 2008 for 
his claim seeking service connection for a bilateral foot 
disorder.  That examination included a review of the claims file 
and concluded with the diagnosis of plantar fasciitis bilaterally 
with mild degenerative changes bilaterally, as confirmed by x-
rays.  Upon a complete review of the claims file and the 
Veteran's 2010 hearing testimony, the Board observes that the 
Veteran has asserted his bilateral foot disorder, now diagnosed 
as plantar fasciitis, is secondary to his already service-
connected lower back disability. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).

Another VA examination is necessary to consider whether the 
bilateral plantar fasciitis is aggravated by or caused by any of 
the Veteran's already service-connected disabilities, 
specifically the residuals, low back injury, chronic lumbosacral 
strain or the left and right knee chondromalacia with 
degenerative arthritis. 

As well, during the hearing the Veteran discussed his years, 
post-service, as a police officer.  The Board observes a January 
1985 letter within the claims file in which the Veteran refers to 
his employment as a police officer and states that he had reached 
job "burnout."  As noted by his representative during the 
hearing, the Veteran's service treatment records are missing a 
separation physical.  Any employment related physical 
examinations from the Veteran's over 5 years, approximately 1979 
to 1985, as a police officer would be relevant evidence regarding 
continuity of symptomatology and should be requested and included 
in the claims file.
 
Regarding the tinnitus, the July 2008 VA ear disease examiner 
noted tinnitus could have been from either SNHL or conductive 
loss throughout the years.  However, due to the inconsistent 
audiometric data, the examiner could not reach an opinion.   As 
the Board has already ordered a remand to obtain the Veteran's 
physical examinations from his occupation as a police officer, 
the Board will remand the issue of tinnitus for another 
examination, to be afforded after these private records are 
accounted for.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request a 
properly completed VA Forms 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs, for his employment physical 
examination reports, to include annual 
exams and/or any resignation examination 
pertaining to his employment from 
approximately 1979 to 1985 with the Police 
Department of Mesa, Arizona, Human 
Resources Department, P. O. Box 1466, Mesa, 
Arizona 85211.  Document any attempts to 
obtain such records, to include any 
negative replies.  

2.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between his 
active military service and his claimed 
bilateral foot disorder, which was 
diagnosed in June 2008 as bilateral plantar 
fasciitis.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect that 
such review has been accomplished.  

a.  All appropriate testing should be 
conducted, and all pertinent disabilities 
associated with his feet found to be 
present should be diagnosed.  

b.  For any diagnosed disability, the 
examiner must provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
any disability had its origin in service or 
is in any way related to the Veteran's 
active service and whether it is at least 
as likely as not (i.e., a probability of 50 
percent) or unlikely (i.e., a probability 
of less than 50 percent) that the Veteran's 
diagnosed feet disability is aggravated by, 
proximately due to, or the result of his 
service-connected lumbar spine disability 
or chrondomalacia of the left and right 
knee disabilities.  

c.  If no disability of the left foot or 
right foot is present the examiner must 
state so. 

d.  A rationale for any opinion advanced 
should be provided.  If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.

3.  After the police officer /occupation 
physical examinations reports, referenced 
above, are either obtained or accounted 
for, then afford the Veteran another 
examination to determine the nature and 
etiology of any tinnitus that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed, including the 
Maryland CNC test and a puretone audiometry 
test.  

a.  The examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, private 
treatment records dated in 2003, 2005, and 
2007, and VA examinations previously 
afforded.  

b.  With regard to the tinnitus, the 
examiner must provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
the Veteran's tinnitus had its origin in 
service or is in any way related to his 
active service.  

c.  The examiner is also requested to 
provide a rationale for any opinions 
expressed.  If the examiner finds it 
impossible to provide any requested opinion 
without resort to pure speculation, he or 
she should so indicate and discuss why an 
opinion cannot be provided. 

4.  Thereafter, the issues on appeal should 
be readjudicated.  If the benefits sought 
on appeal are not granted, he and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


